2/24/2021Case     2:21-cv-01998-MWF-JDE Document  1-2
                                             Gallery      FiledCourt
                                                     - American 03/04/21
                                                                     Surfacing Page 1 of 7 Page ID #:15


         (mailto:jason@americancourtsurfacing.co jason@americancourtsurfacing.com
                                             m) (mailto:jason@americancourtsurfacing.com)
                                                                     (tel:3105281636) (310) 528-1636
                                                                                       (tel:3105281636)

(https://americancourtsurfacing.com)
                            American
                            Court Surfacing




    G A L L E RY

    Color Combinations and Striping Options
    We at American Court Surfacing take time to discuss your visions for your
    court. We help make your ideas a reality, with customizing as our specialty.


          Before & After                      Basketball   Tennis      Striping




https://americancourtsurfacing.com/gallery/#bfaf                                                          1/7
2/24/2021Case     2:21-cv-01998-MWF-JDE Document  1-2
                                             Gallery      FiledCourt
                                                     - American 03/04/21
                                                                     Surfacing Page 2 of 7 Page ID #:16


                                                   Before & After




https://americancourtsurfacing.com/gallery/#bfaf                                                          2/7
2/24/2021Case     2:21-cv-01998-MWF-JDE Document  1-2
                                             Gallery      FiledCourt
                                                     - American 03/04/21
                                                                     Surfacing Page 3 of 7 Page ID #:17




                                                   Basketball Courts




    content/uploads/2020/11/tn
    (https://secureservercdn
    t/50
    7c4e2efe75e878fc
      480tpupload
         time=1613780594)
         62 5585ad268d64274d
            195 83/hg9
                  com/wp
                       JPG
                        0b6png?
                            myf
                             ne t/50
                                (https://secureservercdn
                                content/uploads/2020/11/B
                                     tpupload
                                     62
                                      asketball
                                        1024x768
                                         195 83/hg9
                                                com/wp
                                                 Court1
                                                  jpg)
                                                    0b6 myf
                                                         ne t/50
                                                            (https://secureservercdn
                                                             content/uploads/2021/01/2
                                                                grnbluebballtennis
                                                                 tpupload
                                                                 621024x768
                                                                    195 83/hg9
                                                                          com/wp
                                                                             jpg)
                                                                               0b6 myf
                                                                                     ne




                                                   (https://secureservercdn
                                                   t/50
                                                   content/uploads/2021/01/bl
                                                      uebball
                                                        tpupload
                                                        62 1951024x765
                                                               83/hg9
                                                                 com/wp
                                                                      0b6
                                                                        jpg)
                                                                           myf
                                                                             ne




     (https://secureservercdn
     t/50
     content/uploads/2021/01/bl
       kredbball
          tpupload
          62 195 83/hg9
                 768x1024
                   com/wp
                        0b6jpg)
                             myf
                              ne                                                  content/uploads/2021/01/br
                                                                                  (https://secureservercdn
                                                                                  t/50
                                                                                  ownishbball
                                                                                       tpupload
                                                                                       62 195 83/hg9
                                                                                                768x1024
                                                                                                com/wp
                                                                                                     0b6 jpg)
                                                                                                         myf
                                                                                                           ne



https://americancourtsurfacing.com/gallery/#bfaf                                                                3/7
2/24/2021Case     2:21-cv-01998-MWF-JDE Document  1-2
                                             Gallery      FiledCourt
                                                     - American 03/04/21
                                                                     Surfacing Page 4 of 7 Page ID #:18




                                                   (https://secureservercdn
                                                   t/50
                                                    content/uploads/2021/01/I
                                                    MGtpupload
                                                        62
                                                         5640
                                                           195 83/hg9
                                                                1024x768
                                                                 com/wp
                                                                      0b6jpg)
                                                                          myf
                                                                            ne




     (https://secureservercdn
     t/50
     content/uploads/2021/01/ta
       nredbball
          tpupload
          62 195 83/hg9
                 1024x852
                   com/wp
                        0b6jpg)
                             myf
                              ne




                                                    Tennis Courts




    content/uploads/2020/11/ba
    (https://secureservercdn
    t/50
    2 a tpupload
         62
         jpg?time=1613780594)
            195 83/hg9
                  com/wp
                       0b6 myf                           ne t/50
                             ne content/uploads/2020/11/ba
                                (https://secureservercdn
                                t/50
                                 1 a tpupload
                                     jpg?time=1613780594)
                                     62 195 83/hg9
                                              com/wp
                                                   0b6 myf  (https://secureservercdn
                                                            content/uploads/2020/11/N
                                                               apa
                                                                 tpupload
                                                                 62 195
                                                                     1 1024x765
                                                                        83/hg9
                                                                          com/wp
                                                                               0b6
                                                                                jpg)myf
                                                                                     ne




https://americancourtsurfacing.com/gallery/#bfaf                                                          4/7
2/24/2021Case     2:21-cv-01998-MWF-JDE Document  1-2
                                             Gallery      FiledCourt
                                                     - American 03/04/21
                                                                     Surfacing Page 5 of 7 Page ID #:19




                                                     content/uploads/2020/11/Af
                                                     (https://secureservercdn
                                                     t/50 tpupload
                                                          time=1613780594)
                                                          62 195
                                                              ter283/hg9
                                                                   1com/wp
                                                                     png?0b6 myf
                                                                              ne
     (https://secureservercdn
     t/50
     ennisCourt3
     content/uploads/2020/11/T
          tpupload
          62 195 83/hg9
                   1024x765
                   com/wp
                        0b6 jpg)
                            myf
                              ne                                                   (https://secureservercdn
                                                                                   t/50
                                                                                    content/uploads/2021/01/d
                                                                                     utratpupload
                                                                                         time=1613780594)
                                                                                         62res
                                                                                            195 after
                                                                                                83/hg9
                                                                                                   com/wp
                                                                                                      sm2
                                                                                                       0b6jpg?
                                                                                                           myf
                                                                                                             ne




     (https://secureservercdn
     t/50
      content/uploads/2021/01/I
       MGtpupload
          62
           6458
             195 83/hg9
                  1024x768
                    com/wp
                        0b6jpg)
                            myf
                              ne




                                                   Game Court Striping




    content/uploads/2020/11/tn
    (https://secureservercdn
    t/50
    f044d06d58889
      480tpupload
         time=1613780594)
         62fcee22faaf73b04f401
            195 83/hg9
                  com/wp
                     JPG0b6   ne content/uploads/2020/11/tn
                          1 png?
                             myf (https://secureservercdn
                                 t/50
                                  044f859fbd0a0c
                                   480tpupload
                                      time=1613780594)
                                      62bb44f8f82cc3167935
                                         195 83/hg9
                                               com/wp
                                                   JPG
                                                     0b6
                                                       png?
                                                         myf
                                                          ne content/uploads/2020/11/tn
                                                             (https://secureservercdn
                                                             t/50
                                                             7697be6c3d9f4e4
                                                               480tpupload
                                                                  time=1613780594)
                                                                  62 034bb65d15192e02f
                                                                     195 83/hg9
                                                                           com/wp
                                                                                JPG
                                                                                 0b6png?
                                                                                     myf
                                                                                      ne




                                                     content/uploads/2020/11/tn
                                                     (https://secureservercdn
                                                     t/50
                                                       480tpupload
                                                          time=1613780594)
                                                          62 unde
                                                             195 83/hg9
                                                                   com/wp
                                                                   ned JPG
                                                                        0b6png?
                                                                            myf
                                                                              ne
https://americancourtsurfacing.com/gallery/#bfaf                                                                  5/7
2/24/2021Case     2:21-cv-01998-MWF-JDE Document  1-2
                                             Gallery      FiledCourt
                                                     - American 03/04/21
                                                                     Surfacing Page 6 of 7 Page ID #:20




    content/uploads/2020/11/tn
    (https://secureservercdn
    t/50
    c656968b1a9ae12
      480tpupload
         time=1613780594)
         624e52ddf6997621dd0
            195 83/hg9
                  com/wp
                       JPG
                        0b6png?
                            myf
                             ne                                                  content/uploads/2020/11/tn
                                                                                 (https://secureservercdn
                                                                                 t/50
                                                                                 26a67928122c5ca
                                                                                   480tpupload
                                                                                      time=1613780594)
                                                                                      62 31a40cf7cc76b9a66
                                                                                         195 83/hg9
                                                                                               com/wp
                                                                                                   JPG
                                                                                                    0b6png?
                                                                                                        myf
                                                                                                          ne




                                                   content/uploads/2020/11/tn
                                                   (https://secureservercdn
                                                   t/50
                                                    f87c024fd0f7028
                                                     480tpupload
                                                        time=1613780594)
                                                        62 88653dbfb306187d0
                                                           195 83/hg9
                                                                 com/wp
                                                                     JPG
                                                                      0b6png?
                                                                          myf
                                                                            ne

     (https://secureservercdn
     t/50
     content/uploads/2021/01/bl
          tpupload
          62
           uegrnwhtstripes
            1024x768
             195 83/hg9
                   com/wp
                      png)
                        0b6 myf
                              ne                                                 content/uploads/2020/11/tn
                                                                                 (https://secureservercdn
                                                                                 t/50
                                                                                 7c4e2efe75e878fc
                                                                                   480tpupload
                                                                                      time=1613780594)
                                                                                      62 5585ad268d64274d
                                                                                         195 83/hg9
                                                                                               com/wp
                                                                                                    JPG
                                                                                                     0b6png?
                                                                                                         myf
                                                                                                          ne




                                                            cing.com)
                                                            (https://a
                                                            ourtsurfa
                                                            mericanc

                                        Home (https://americancourtsurfacing.com/)

                        Our Services (https://americancourtsurfacing.com/our-services/)

                                 Gallery (https://americancourtsurfacing.com/gallery/)

              Products and Suppliers (https://americancourtsurfacing.com/products-and-
                                               suppliers/)

                          Contact Us (https://americancourtsurfacing.com/contact-us/)


                     (tel:3105281636) (mailto:jason@americancourtsurfacing.com)




https://americancourtsurfacing.com/gallery/#bfaf                                                               6/7
2/24/2021Case     2:21-cv-01998-MWF-JDE Document  1-2
                                             Gallery      FiledCourt
                                                     - American 03/04/21
                                                                     Surfacing Page 7 of 7 Page ID #:21

    © 2021 American Court Surfacing. All Rights Reserved. |
    License #805598
                                                                      (https://www.godaddy.com/websi
                                                                                      tes/web-design)




https://americancourtsurfacing.com/gallery/#bfaf                                                          7/7
